FILED
                             NOT FOR PUBLICATION                               JUN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHENG MEI XU; FANGQING WANG,                     No. 10-73238

              Petitioners,                       Agency Nos.        A098-471-796
                                                                    A078-113-173
  v.

ERIC H. HOLDER, JR., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 11, 2014**
                              San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Petitioners Cheng Xu and Fangqing Wang, natives and citizens of China,

petition for review of the agency’s denial of asylum, withholding of removal, and

protection under the Convention Against Torture. We have jurisdiction pursuant to

8 U.S.C. § 1252 and deny the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Factual findings, including adverse credibility determinations, are reviewed

for substantial evidence. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

Under the substantial evidence standard, we must uphold the agency’s findings

unless the evidence compels a contrary result. Jie Cui v. Holder, 712 F.3d 1332,

1336 (9th Cir. 2013).

      The record does not compel the conclusion that Xu was a credible witness.

The IJ discussed the relevant factors of consistency, demeanor, plausibility, and

responsiveness, and gave reasons and examples to support each of the factors. For

example, although Xu testified that the abortion occurred on October 27, 1989, the

documentary evidence indicates that the abortion occurred on July 10, 1989.

Similarly, although Xu testified that she has been pregnant three times and has had

one abortion, the documentary evidence indicates that she has been pregnant four

times and has had two abortions. The IJ considered Xu’s explanations for these

inconsistencies, but he was not required to accept them. Cortez-Pineda v. Holder,

610 F.3d 1118, 1124 (9th Cir. 2010). We hold that the adverse credibility

determination and denial of asylum are supported by substantial evidence. Because

Xu did not satisfy the lower standard for proof of asylum, she necessarily did not

satisfy the more stringent standard of proof for withholding of removal. Id. at




                                          2
1125. Finally, no other evidence compels the conclusion that Xu more likely than

not will be tortured if returned to China. Shrestha, 590 F.3d at 1048–49.

      DENIED.




                                         3